DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 5/31/2022. Claims 185-204 has been examined and are pending.


Response to Amendment
The amendment filed on 5/31/2022 cancelled no claim.  Claims 1-184, 205-224 were previously cancelled. No new claims are added. Claims 185, 192, 194-197, 200, 203, 204 have been amended.  Therefore, claims 185-204 are pending and addressed below.                

Applicant’s amendments and arguments filed on 5/31/2022 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims under 35U.S.C.101.  





Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory.  Applicant further argues an analogy with the Bascom claims and Alice 101 decision.   Applicant further argues 
technical improvement has been made.

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 185-204) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 204 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 204, Steps 1-7 of,
accessing an electronic shopping list associated with a customer of a retail store;
receiving image data captured using one or more image sensors in the retail store; 
analyzing the image data to detect a product selection event involving a shopper, the product selection event including a selection of a product by the shopper;
inputting at least a portion of the image data into a machine learning model, the machine learning model being trained to identify products using training example images input into a machine learning algorithm; 
determining, based on an output of the trained machine learning model, at least a first candidate product and a second candidate product potentially identifying the product;

identifying the product as corresponding to the first candidate product based on a determination that the first candidate product is included in the electronic shopping list and that the second candidate product is Not include in the electronic shopping list; and
 
in response to identification of the product, updating a virtual shopping cart associated with the shopper.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity; and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, for example, determining, based on an output of the trained machine learning model, at least a first candidate product and a second candidate product potentially identifying the product).

In addition, claim 204, steps 1-7 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/access a digital shopping list, can observe/receive the captured image, can evaluate/analyze the image data, can observe/put data into machine learning model, can evaluate/determine the product using the output generated from the machine learning, 
 can observe/identify a product, can observe/update a virtual shopping cart.  

Further, Step 1, 2, 4, of (“accessing an electronic shopping list…”, “receiving image data….”, ‘inputting …data….”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/collecting/providing data.  


Independent claim 204, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites no additional element that are significant more than the abstract ideas. In particular, there is no machine/hardware/computer to actually perform the abstract steps 1-7 mentioned above. Nothing in the claim element precludes the step from practically being performed in the mind, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

There is no specificity regarding any technology, just broadly, execute the programming instructions to receive data, identifying data, analyzing data, inputting data, determining product, and updating data. There are no additional elements, for example, hardware processor of a machine to actually perform all of the steps at all. The steps are mainly receiving/accessing data, analyzing data, inputting data, and updating data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


Independent claim 204 (step 2B):  
There are no additional elements in claim 204 to actually perform the steps1-7.  The only additional element “an electronic shopping list”, “a virtual shopping cart”” is recited at “its name”, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.  

The newly added procedural limitation, ”inputting at least a portion of the image data into a machine learning model, the machine learning model being trained to identify products using training example images input into a machine learning algorithm”; 
“determining, based on an output of the trained machine learning model, at least a first candidate product and a second candidate product potentially identifying the product”, are specified at a high level of generality. A person can put data into an existing machine learning model and run the model, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Furthermore, the reciting of “the machine learning model being trained to identify products….    ” merely as a tool to perform an existing machine learning model/process and/or merely adding the words "apply it" to the judicial exception.  See MPEP 2106.05(f).  
(1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished.
(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. 
(3) The particularity or generality of the application of the judicial exception.


In the specification [0122, 0137, 0193], Applicants say about the machine learning to utilize suitably trained machine learning algorithms and models to perform the product identification.   But what does it actually do to accomplish that function?  For example, does applicant merely refer to it as a black box or off the shelf product and not really care which machine learning technique is used?  Is the machine learning/AI used exactly how an off the shelf tool is typically used and expected to operate?  Or is there a specific way in which machine learning/AI is used that might be a technical solution to a problem?   

Note that the machine learning claim limitation is broad about what AI technique in particular is used (could be any one) and how it might be implemented (in any type of use).  If applicant had a technical solution to a problem in the spec, do the elements needed for that technical solution according to the specification appear in the claim?  In other words, the claim needs to reflect any improvement in the specification to pass on “improvement”.  
Therefore, the Examiner concluded that there are no details of the solution because of claim breadth for (1), using machine learning technique merely a tool to perform an existing process since the specification e.g. indicates it’s off the shelf AI doing what it’s supposed to do for (2), or 
generality of the application because of the breadth of the claim (any and every machine learning used in any way) for (3).  See MPEP 2106.05(f).


Thus, this additional element amount to merely indicating a field of use or general linking to technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using other machinery (e.g., machine learning) to perform the steps/limitations amounts to no more than mere instructions to “apply it” the exception using other machinery component.  For the above-mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.



Furthermore, what Applicant refers to “tracking of products selected by shoppers in a retail environment by processing image data or other sensor data”, “detecting selected products through accessing an electronic shopping list of a shopper” may prevent from avoiding ambiguity regarding which product a shopper selected.  However, the instant steps are recited at a high level of generality, and simply identify the product based on tracking/matching whether the products are on the shopping list or not which is organized method of human activities, but does not recite any particular configuration/specifics/structure how the system control/automate the electronic shopping list changing the way of identifying/finding the candidate/corresponding product decision, and thus impacting the efficiency and accuracy of finding the correct product in a specific way.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   




Independent claim 185, 203:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent product claim 185 and system claim 203 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 204.  

Further, the components (i.e. a computer-readable medium, a processor) described in independent claims 185 add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/access/identify /update/transmit/send/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 204). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0121, 0127, 0130] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a memory/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0121, 0127, 0130], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 186-202, are merely add further details of the abstract steps/elements recited in claim 185 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 186-202 are also non-statutory subject matter.

Viewed as a whole, the claims (185-204) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, with regard to analogy to Bascom, however, the Examiner respectively submits that Bascom Global Internet Services (Bascom) has an inventive concept that is found in the non-conventional and non-generic arrangement of the additional elements i.e., the installation of a filtering tool at a specification, remote from the end-users, with customizable filtering features specific to each end user that allow web access to each end user while maintain the security and flexibility to the filter at the client computer.  There is no similar technological solution in the instant claim.  As already indicated above, the claimed invention is merely accessing information, receiving/analyzing image data, putting data to the machine learning model, determining/identifying the product, matching the product to the shopping list as the result of implementing the abstract idea as pointed out above.  

Again, what Applicant is referring to “using machine learning technique to identify the product“ are specified at a high level of generality, and is simply apply it as the tool to implement the abstract idea.  (see analysis above).  

In particular, the instant steps are specified at a high level of generality can be a human activity or mental task. In other words, the steps are simply an organized method of human activity or mental process or by paper and pen. One can observe/access a digital shopping list, can observe/receive the captured image, can evaluate/analyze the image data, can observe/put data into machine learning model, can evaluate/determine the product using the output generated from the machine learning, can observe/identify a product, can observe/update a shopping cart.  Accordingly, it simply defines a set of desirable results rather than defining a particular technology “How” for achieving the set of desirable results. 

Besides, the instant step is specified at a high level of generality and merely recite                 obtaining/analyzing data, inputting data, determining data, identifying data, and updating data, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Specifically, again, in claim 204, the instant limitations fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because it mainly describes the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business/customer relations).  This limitation is merely mental tasks amounts no more than mere instructions/tool to apply the identified judicial exception(s), thus it/they are not significantly more than the identified abstract idea.  See MPEP 2106.05(f)(2) and (3).   


Thirdly, Examiner respectfully disagrees with technical improvement made.
What Applicant refers to “tracking of products selected by shoppers in a retail environment by processing image data or other sensor data”, “detecting selected products through accessing an electronic shopping list of a shopper” may prevent from avoiding ambiguity regarding which product a shopper selected.  However, the instant steps are recited at a high level of generality, and simply identify the product based on tracking/matching whether the products are on the shopping list or not which is organized method of human activities, but does not recite any particular configuration/specifics/structure how the system control/automate the electronic shopping list changing the way of identifying/finding the candidate/corresponding product decision, and thus impacting the efficiency and accuracy of finding the correct product in a specific way.  In other words, Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   


Viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology as in Bascom.  

Thus, the claimed invention does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter. Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office action.


Arguments directed to the amendments to the claims have been considered and addressed as necessitated by amendments in the rejections below.  It is note that Joshi and Geisner references are now introduced and cited to help clarify and support the examiner’s rejection. The fact that Examiner now points to Joshi’s and Geisner’s disclosure and to support the rejection moots Applicant's argument with respect to the claims.

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   
Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims, Applicant argues that claim 186-202 dependent from independent claim 185 respectively and therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 185-204 are not allowable over the recited arts of record.
This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 185-204 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 185-204) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 204 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 204, Steps 1-7 of,
accessing an electronic shopping list associated with a customer of a retail store;
receiving image data captured using one or more image sensors in the retail store; 
analyzing the image data to detect a product selection event involving a shopper, the product selection event including a selection of a product by the shopper;
inputting at least a portion of the image data into a machine learning model, the machine learning model being trained to identify products using training example images input into a machine learning algorithm; 
determining, based on an output of the trained machine learning model, at least a first candidate product and a second candidate product potentially identifying the product;

identifying the product as corresponding to the first candidate product based on a determination that the first candidate product is included in the electronic shopping list and that the second candidate product is Not include in the electronic shopping list; and
 
in response to identification of the product, updating a virtual shopping cart associated with the shopper.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity; and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, for example, determining, based on an output of the trained machine learning model, at least a first candidate product and a second candidate product potentially identifying the product).

In addition, claim 204, steps 1-7 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/access a digital shopping list, can observe/receive the captured image, can evaluate/analyze the image data, can observe/put data into machine learning model, can evaluate/determine the product using the output generated from the machine learning, 
 can observe/identify a product, can observe/update a virtual shopping cart.  

Further, Step 1, 2, 4, of (“accessing an electronic shopping list…”, “receiving image data….”, ‘inputting …data….”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/collecting/providing data.  


Independent claim 204, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites no additional element that are significant more than the abstract ideas. In particular, there is no machine/hardware/computer to actually perform the abstract steps 1-7 mentioned above. Nothing in the claim element precludes the step from practically being performed in the mind, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

There is no specificity regarding any technology, just broadly, execute the programming instructions to receive data, identifying data, analyzing data, inputting data, determining product, and updating data. There are no additional elements, for example, hardware processor of a machine to actually perform all of the steps at all. The steps are mainly receiving/accessing data, analyzing data, inputting data, and updating data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 204 (step 2B):  
There are no additional elements in claim 204 to actually perform the steps1-7.  The only additional element “an electronic shopping list”, “a virtual shopping cart”” is recited at “its name”, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.  

The newly added procedural limitation,”inputting at least a portion of the image data into a machine learning model, the machine learning model being trained to identify products using training example images input into a machine learning algorithm”; 
“determining, based on an output of the trained machine learning model, at least a first candidate product and a second candidate product potentially identifying the product”, are specified at a high level of generality. A person can put data into an existing machine learning model and run the model, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Furthermore, the reciting of “the machine learning model being trained to identify products….    ” merely as a tool to perform an existing machine learning model/process and/or merely adding the words "apply it" to the judicial exception.  See MPEP 2106.05(f).  
(1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished.
(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. 
(3) The particularity or generality of the application of the judicial exception.


In the specification [0122, 0137, 0193], Applicants say about the machine learning to utilize suitably trained machine learning algorithms and models to perform the product identification.   But what does it actually do to accomplish that function?  For example, does applicant merely refer to it as a black box or off the shelf product and not really care which machine learning technique is used?  Is the machine learning/AI used exactly how an off the shelf tool is typically used and expected to operate?  Or is there a specific way in which machine learning/AI is used that might be a technical solution to a problem?   

Note that the machine learning claim limitation is broad about what AI technique in particular is used (could be any one) and how it might be implemented (in any type of use).  If applicant had a technical solution to a problem in the spec, do the elements needed for that technical solution according to the specification appear in the claim?  In other words, the claim needs to reflect any improvement in the specification to pass on “improvement”.  
Therefore, the Examiner concluded that there are no details of the solution because of claim breadth for (1), using machine learning technique merely a tool to perform an existing process since the specification e.g. indicates it’s off the shelf AI doing what it’s supposed to do for (2), or 
generality of the application because of the breadth of the claim (any and every machine learning used in any way) for (3).  See MPEP 2106.05(f).


Thus, this additional element amount to merely indicating a field of use or general linking to technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using other machinery (e.g., machine learning) to perform the steps/limitations amounts to no more than mere instructions to “apply it” the exception using other machinery component.  For the above-mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.

Furthermore, what Applicant refers to “tracking of products selected by shoppers in a retail environment by processing image data or other sensor data”, “detecting selected products through accessing an electronic shopping list of a shopper” may prevent from avoiding ambiguity regarding which product a shopper selected.  However, the instant steps are recited at a high level of generality, and simply identify the product based on tracking/matching whether the products are on the shopping list or not which is organized method of human activities, but does not recite any particular configuration/specifics/structure how the system control/automate the electronic shopping list changing the way of identifying/finding the candidate/corresponding product decision, and thus impacting the efficiency and accuracy of finding the correct product in a specific way.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   



Independent claim 185, 203:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent product claim 185 and system claim 203 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 204.  

Further, the components (i.e. a computer-readable medium, a processor) described in independent claims 185 add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/access/identify /update/transmit/send/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 204). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0121, 0127, 0130] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a memory/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0121, 0127, 0130], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 186-202, are merely add further details of the abstract steps/elements recited in claim 185 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 186-202 are also non-statutory subject matter.

Viewed as a whole, the claims (185-204) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.

Claim 203 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Independent Claim 203 is directed to a system as described in the preamble.  There’s nothing in the body of the claim that’s structural. Examiner notes that claim 203 recites a system but the claims do not positively recite any elements that necessarily constitute a system, such as computer hardware. There is no structure or hardware cited in the system.  Examiner further notes that claim independent claim 203 recites a system comprising a processing unit which reasonably can consist of purely software components described in the specification ([0013]).   Software per se, is not considered one of the four statutory categories. Using this interpretation, Examiner finds independent claim 203 void of system/apparatus structure and fails to belong to an appropriate statutory subject class.  See MPEP 2105 and 2106.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 185-204 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2021/0056580), in view of Joshi et al. (hereinafter, Joshi, US 2015/0228062), further in view of Geisner et al. (hereinafter, Geisner, US 2013/0085345).

As per claim 185, 203, 204, Walker discloses, a non-transitory computer-readable medium ([0253]) including instructions that when executed by at least one processor cause the at least one processor to perform a method for using an electronic shopping list to resolve ambiguity associated with a selected product, a system, and a method, comprising: 
accessing an electronic shopping list associated with a customer of a retail store ([0176, ( iii ) “ Your List ” digital retail offers — in one embodiment ( e.g. , if the customer allows the PDRO system to access his / her shopping list , or the PDRO app offers functionality for the customer to create a shopping list ), 0222, ( i)  referencing the customer's shopping list on a customer account or device (e.g.,  a customer may identify products he or she intends to buy in advance using a software application on a customer's device , and then “ check ” them off as they shop]); 
receiving image data captured using one or more image sensors in the retail store (Abstract, In accordance with some embodiments, the customer may capture an image of a plurality of products using his mobile device and upload it to a Personal Digital Retail Offer System); 
analyzing the image data to detect a product selection event involving a shopper, the product selection event including a selection of a product by the shopper (Abstract, The System may analyze the image to identify at least one product and, using customer profile information, modify the image using Augmented Reality technology to superimpose at least one image graphic onto the image, the image graphic defining a digital retail offer for that product.  At the end of the customer's shopping visit, the system may reconcile the digital retail offers output to the customer during the visit against the products in the customer's transaction and provide to the customer any benefits defined by offers corresponding to such products, 0210, All of a sudden, a digital offer icon appears over the NeverDrop Brand Gloves that reads " Tom, choose these gloves and your employer will subsidize the price by 100 %! ” Tom rarely passes up the chance to save money, so he puts the NeverDrop Brand Gloves in his cart]); 
in response to identification of the product, updating a virtual shopping cart associated with the shopper ([0210, All of a sudden, a digital offer icon appears over the NeverDrop Brand Gloves that reads " Tom, choose these gloves and your employer will subsidize the price by 100 %! ” Tom rarely passes up the chance to save money, so he puts the NeverDrop Brand Gloves in his cart, 0212, Another icon appears over the Champ brand balls and says “New Product Release, try Champ brand for $ 41.33 / ball.” Nick had never heard of Champ brand, but decides to give them a try to see if he likes them — he tosses 3 balls into his cart, 0221, For example, a PDRO System app on a customer device may be used by the customer to track the products they place in their cart. These may be checked off of a list, or a camera of the customer device may be used to detect selected product identifiers]).


However, Walker does not explicitly disclose, 
inputting at least a portion of the image data into a machine learning model, the machine learning model being trained to identify products using training example images input into a machine learning algorithm (Fig.1, item 130, 105, 110, Fig. 2, item 200, 230, [0008,  Each training image is associated with various meal features (or labels) that, when combined with the image, represents a labeled example that is provided as input to train each meal model, 0009 Given the labeled examples (i.e., meal image plus meal features), a machine learning component of the Food Logger uses any desired machine learning technique to learn or train the aforementioned meal models, 0067, In general, given the labeled examples (i.e., meal images plus meal features and optional meal source such as, for example, particular Schools or restaurants), a machine learning component of the Food Logger uses any desired machine learning technique to learn or train the aforementioned meal models. Examples of machine learning techniques that can be used for this purpose include, but are not limited to, supervised learning based techniques (e.g., artificial neural networks, Bayesian-based techniques, decision trees, etc.), unsupervised learning based techniques (e.g., data clustering, expectation-maximization algorithms, etc.), reinforcement learning based techniques, deep learning based techniques, 0133, 0134]);
determining, based on an output of the trained machine learning model, at least a first candidate product and a second candidate product potentially identifying the product ([0009, The resulting meal models are then provided for use in a run-time food logging component of the Food Logger. In particular, the resulting meal models are used for recognizing and logging food of individual users based on one or more current meal images for each user, 0073. At the end of this process, the machine learning component of the Food Logger has a classifier that takes a new meal image provided by, or for, the user and assigns a probability to each food item on a selected set of menus….. For example, in an interactive setting, the top k items matching the meal image (e.g., the five closest matches) could be displayed for selection by the user. However, a fully automated method that provides calorie counts (or other nutritional information) and a final list of food items without requiring user selection is also enabled by the Food Logger, 0031,  For example, in various embodiments, the final output could be used exclusively for allergy detection, where all that matters is that the system recognizes a food item from any source that, per one or more meal models, is recognized as a food that is likely to contain a peanut sauce, for example, when the user is known to be allergic to peanuts, 0039, Once one or more meal models 125 have been trained or learned by the machine learning module 110, these models are then made available (either locally or via a remote service or the like) for use by a runtime module 135 of the Food Logger. In general, the runtime module 135 uses one or more meal models 125 to evaluate image features extracted from a user's current meal images 130 to recognize one or more matching meals or food items, 0135]);

identifying the product as corresponding to the first candidate product based on a determination that the first candidate product is included in the electronic shopping list and 

Joshi teaches ([0026, Note also that restaurant location or meal source can be manually specified or selected by the user (e.g., typing restaurant name, using speech input, selecting from a list of favorite restaurants, etc.). Consequently, instead of trying to
segment meal images into constituent food items, e.g., this this part of the image is green beans, and this part is chicken, the Food Logger instead recognizes the meal as a whole, thereby avoiding problems of food item segmentation and food items being occluded in the meal image, 0028. Further, in any particular meal, there are typically
several food items in a single image of that meal, e.g., a side of bread next to Soup, or a serving of curry along with a bowl of rice and naan. In the case that a restaurant associated with a meal image is identified by the Food Logger, this enables identification of the overall meal, which in turn enables accurate prediction or estimation of nutritional content]).  Joshi further teaches ([0011, This can be used to constrain the meal recognition question to components of the meal model associated with particular restaurants or other particular locations, thereby simplifying the recognition process. In other words, when the Food Logger determines, for example, that the user is at the “Solo Grill' on King Street in Toronto, Canada, the Food Logger then constrains the meal image recognition process to nutritional information in the meal model for meals identified as originating from the Solo Grill]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Walker’s method by including machine learning techniques, as disclosed by Joshi.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing accurate/relevant product selection.

However, Walker and Joshi do not explicitly disclose, 
that the second candidate product is Not included in the electronic shopping list; and
Geisner teaches the user creating a shopping list (Fig. 6E).  Geisner further teaches using machine learning techniques to extract image data ([0220, One or more files of image data can be associated with each food product. The files of image data are used to perform a comparison with the image data captured by the user's device, to recognize the food item in the image. Any type of machine learning technique, one example of which is pattern recognition, can be used]).  Geisner further teaches identifying substitute food items (read on “the second candidate product is Not included in the electronic shopping list“) ([0194, For example, vegan pasta is a substitute for egg noodles, and low salt (non-meat) sauce is a substitute for (salty) meat sauce, claim 8, the augmented reality image identifies a Substitute food item which is recommended for the user, 0211, The recommendation can also suggest Substitute, compatible food items and inform the user of where they are in the store. If the substitute item is within the field of view of the user, it can be highlighted by an augmented reality image.
If the substitute item is not within the field of view of the user, the augmented reality image can provide information Such as: “go to aisle 5a to Substitute vegan pasta for egg noodles, or provide an arrow which points in the direction of the substitute. In this case, the server knows that the substitute is in the store's inventory and is expected to be displayed at a known location in the store]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Walker’s and Joshi’s method by including identifying substitute products, as disclosed by Joshi.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing accurate/relevant product selection.




As per claim 186, Walker further discloses, wherein the electronic shopping list is generated by the customer ([0176, (iii) “Your List” digital retail offers — in one embodiment (e.g., if the customer allows the PDRO system to access his / her shopping list, or the PDRO app offers functionality for the customer to create a shopping list, 0221, For example, a PDRO System app on a customer device may be used by the customer to track the products they place in their cart. These may be checked off of a list, or a camera of the customer device may be used to detect selected product identifiers]).


As per claim 187, Walker further discloses, wherein the customer is also the shopper ([0122,  large customer acquisition budgets such as car dealers or OTC drug companies , which may fund digital retail offers such as instant rebates to incent shoppers to try their product — such as taking a test drive in a new car, 0185, In one embodiment, shoppers can scroll through recipes by category, serving sizes, popularity, cuisine type and value until they find one they like best]).


As per claim 188, Walker further discloses, wherein the electronic shopping list is automatically generated based on the customer's shopping history in the retail store ([0176, supplemental information may comprise information or digital retail offers for items that are direct matches or directly competitive to the items on the shopping list, 0167, FIG . 3A illustrates a GUI 300A which includes an example offer graphic 302A. The offer graphic 302A comprises one type of supplemental information, which is suggestions for additional products that the customer should consider purchasing along with one of the products in the image 304A that was captured by the customer device. Such suggestions may be based on purchase history of the customer to whom the supplemental information is being output or other customers]).


As per claim 189, Walker further discloses, wherein the shopper is a proxy for the customer and shops for the customer based on the electronic shopping list ([0210, All of a sudden, a digital offer icon appears over the NeverDrop Brand Gloves that reads " Tom, choose these gloves and your employer will subsidize the price by 100 %!” Tom rarely passes up the chance to save money, so he puts the NeverDrop Brand Gloves in his cart]).


As per claim 190, Walker further discloses, wherein the shopper is a robot ([0200, For example, the PDRO system app may be operable to open an automated dialog with the system, which may ask the customer to provide additional information, such as an explanation of why they want this product or what they plan to do with it. An insurance company, for example, or other entity may step up and fund a rebate on the item. Or, a charity or other third party could fund the entire cost of…, 0202, In accordance with some embodiments, the PDRO system app may enable a user (e.g., a blogger with a
following), to enter into a “promotional contract with an offering entity while shopping at the retail establishment. The consumer / blogger can ask, “If I buy these shoes, what will u give me if my followers buy 5,000 units? Or 100,000 units?”, 0210, All of a sudden, a digital offer icon appears over the NeverDrop Brand Gloves that reads " Tom, choose these gloves and your employer will subsidize the price by 100 %!” Tom rarely passes up the chance to save money, so he puts the NeverDrop Brand Gloves in his cart]).


As per claim 191, Walker further discloses, wherein the method further comprises automatically updating the electronic shopping list to indicate that the product from the electronic shopping list has been selected ([0210, All of a sudden, a digital offer icon appears over the NeverDrop Brand Gloves that reads " Tom, choose these gloves and your employer will subsidize the price by 100 %!” Tom rarely passes up the chance to save money, so he puts the NeverDrop Brand Gloves in his cart, 0212, Another icon appears over the Champ brand balls and says “New Product Release, try Champ brand for $ 41.33 / ball.” Nick had never heard of Champ brand, but decides to give them a try to see if he likes them — he tosses 3 balls into his cart, 0221, For example, a PDRO System app on a customer device may be used by the customer to track the products they place in their cart. These may be checked off of a list, or a camera of the customer device may be used to detect selected product identifiers]).


As per claim 192, Walker further discloses, wherein the method further comprises: 
accessing inventory information associated with the retail store, wherein the product is further identified as corresponding to the first candidate product based on the inventory information ([0158, For example, FIG. 5A may comprise an image of products on a first set of shelves in a first area of the retail establishment, FIG. 6A may comprise an image of products on a second set of shelves in a second area of the retail establishment and FIG. 7A may comprise an image of products on a third set of shelves in a third area of the retail establishment,  0187, (xiv) Clearance Opportunities—clearance opportunities for products, which may be updated in real time based on quantities remaining and variable by T-Log data. Manufacturer rebates can be used or store-paid markdowns can be enabled]).


As per claim 193, Walker further discloses, wherein the electronic shopping list includes ranking information associated with the customer's past purchases of products of a particular product type group ([0222, (i) referencing the customer's shopping list on a customer account or device (e.g., a customer may identify products he or she intends to buy in advance using a software application on a customer's device, and then “check” them off as they shop); referencing past purchasing activity or profile information to predict activity (e.g., a customer may have purchased a particular brand of soft drink 10 out of the last 12 visits to a particular retail establishment). In some embodiments, the PDRO System may be operable to predict that the customer intends to buy that brand of soft drink on the customer's next visit to the retail establishment. For example, the PDRO System may recognize that a customer purchases at least $10 worth of fruit produce on every visit to a particular retail establishment. The PDRO System may predict that the customer intends to buy at least $10 worth of fruit on their next visit to that retail establishment, 0218, (vi) create a wish list for future shopping trips and purchases, 0225, In one embodiment, numerical scores may be applied to a customer's behavior, or the behavior of a customer's cohort. In such an embodiment, thresholds can be set by the PDRO System—if a customer's or customer cohort's scores exceed these thresholds, then a prediction may be set]).


As per claim 194, Walker further discloses, wherein the method further comprises: 
accessing inventory information associated with the retail store ([0158, For example, FIG. 5A may comprise an image of products on a first set of shelves in a first area of the retail establishment, FIG. 6A may comprise an image of products on a second set of shelves in a second area of the retail establishment and FIG. 7A may comprise an image of products on a third set of shelves in a third area of the retail establishment, 0187, (xiv) Clearance Opportunities—clearance opportunities for products, which may be updated in real time based on quantities remaining and variable by T-Log data. Manufacturer rebates can be used or store-paid markdowns can be enabled]); and 
updating the electronic shopping list based on the inventory information, (Fig, 5A, 5B, [0158, 0159, Abstract, The System may analyze the image to identify at least one product and, using customer profile information, modify the image using Augmented Reality technology to superimpose at least one image graphic onto the image, the image graphic defining a digital retail offer for that product.  At the end of the customer's shopping visit, the system may reconcile the digital retail offers output to the customer during the visit against the products in the customer's transaction and provide to the customer any benefits defined by offers corresponding to such products, 0054, The system may then analyze the image to identify the products on the shelf ( in some instances utilizing supple mental data , such as a location of the customer within the retail establishment ) , determine whether any digital retail offers are available for any of the products ( e.g. , based on information associated with the customer providing the image and rules for available offers selected by one or more offering entities ) and augment the image of the shelf with any digital retail offers determined for output to the customer ( e.g. using AR technology)], 
wherein the product is further identified as corresponding to the first candidate product based on the updated electronic shopping list ([0221, For example, a PDRO System app on a customer device may be used by the customer to track the products they place in their cart. These may be checked off of a list, or a camera of the customer device may be used to detect selected product identifiers, 0210, All of a sudden, a digital offer icon appears over the NeverDrop Brand Gloves that reads " Tom, choose these gloves and your employer will subsidize the price by 100 %!” Tom rarely passes up the chance to save money, so he puts the NeverDrop Brand Gloves in his cart], 0212, Another icon appears over the Champ brand balls and says “New Product Release, try Champ brand for $ 41.33 / ball.” Nick had never heard of Champ brand, but decides to give them a try to see if he likes them — he tosses 3 balls into his cart]).


As per claim 195, Walker further discloses, wherein the method further comprises: 
analyzing the image data to determine a location of the shopper during the product selection event ([0219, In one embodiment, the PDRO System may use data tracked by a customer device in order to track customer activity. In one embodiment, data tracked by the sensors and software on a customer's device may be collected by, or made available to, the PDRO System (e.g., based on per missions granted by the customer). For example, the PDRO System may access location data from GPS and other location data collected by a customer device. In another example, the PDRO System may access image data collected from a camera on a customer device]); and 
wherein the product is further identified as corresponding to the first candidate product based on the determined location of the shopper ([0221, In one embodiment, a customer may access the PDRO System using their customer device, and may provide active access to information related to shopping activity. For example, a PDRO System application on a customer's cell phone may give the customer access to a map of the store. The customer's progress through the store may be reflected on the map, as tracked through a connection with wireless devices inside the retail establishment. For example, a PDRO System app on a customer device may be used by the customer to track the products they place in their cart. These may be checked off of a list, or a camera of the customer device may be used to detect selected product identifiers]).


As per claim 196, Walker further discloses, wherein the method further comprises: 
accessing planogram information indicative of a desired placement of products on shelves of the retail store ([0158, For example, FIG. 5A may comprise an image of products on a first set of shelves in a first area of the retail establishment, FIG. 6A may comprise an image of products on a second set of shelves in a second area of the retail establishment and FIG. 7A may comprise an image of products on a third set of shelves in a third area of the retail establishment]); and 
wherein the product is further identified as corresponding to the first candidate product based on the planogram information ([0159, FIG. 5A illustrates a GUI 500A which illustrates an image of shelves of products, as captured by a customer device (and as, in accordance with some embodiments, may be transmitted to the PDRO system in step 806). FIG. 5B illustrates GUI 500B, which is a modified version of GUI 500A but with a plurality of offer graphics 502B-508B superimposed on the image of the products, each offer graphic defining a digital retail offer that has been selected for output to the customer]).



As per claim 197, Walker further discloses, wherein the method further comprises:
receiving product affinity information associated with the customer ([0047, For example, as described herein, a customer who would like to see digital retail offers for products output to him/her via a customer device from the PDRO system may download its software app onto his/her customer device (and, in some embodiments, register with the PDRO system). In registering with the PDRO system and downloading the PDRO app, 0209, He selects all catching-related products, seven products in total, which includes NeverDrop Gloves, 0222, e.g., a customer may have purchased a particular brand of soft drink 10 out of the last 12 visits to a particular retail establishment]); and 
wherein the product is further identified as corresponding to the first candidate product based on the product affinity information of the customer ([0209, He selects all catching-related products, seven products in total, which includes NeverDrop Gloves. 0210, All of a sudden, a digital offer icon appears over the NeverDrop Brand Gloves that reads " Tom, choose these gloves and your employer will subsidize the price by 100 %!” Tom rarely passes up the chance to save money, so he puts the NeverDrop Brand Gloves in his cart]).


As per claim 198, Walker further discloses, wherein the method further comprises in response to identification of the product, maintaining a frictionless shopping eligibility status associated with the shopper ([0209, Bob uses his smart phone to access his team's account on the PDRO System and begins to browse the BigBox Sports product catalogue. He selects all catching-related products, seven products in total, which includes NeverDrop Gloves, 0210, All of a sudden, a digital offer icon appears over the NeverDrop Brand Gloves that reads " Tom, choose these gloves and your employer will subsidize the price by 100 %!” Tom rarely passes up the chance to save money, so he puts the NeverDrop Brand Gloves in his cart]).


As per claim 199, Walker further discloses, wherein the method further comprises: 
determining an indicator of a confidence level associated with the identification of the product ([0047, For example, as described herein, a customer who would like to see digital retail offers for products output to him/her via a customer device from the PDRO system may download its software app onto his/her customer device (and, in some embodiments, register with the PDRO system). In registering with the PDRO system and downloading the PDRO app, the consumer may, in at least some embodiments, be asked to provide information that may help the system target digital retail offers that may be of particular interest to the customer (e.g., demographic information and preferences). Such information may be stored in association with the customer's account with the PDRO system, 0209, He selects all catching-related products, seven products in total, which includes NeverDrop Gloves, 0212, Another icon appears over the Champ brand balls and says “New Product Release, try Champ brand for $ 41.33 / ball.” Nick had never heard of Champ brand, but decides to give them a try to see if he likes them — he tosses 3 balls into his cart, 0222,  In still another example, the PDRO System may recognize and predict that if a customer visits a particular department of a retail establishment in 80% of his or her visits, then he or she will likely visit that department of the retail establishment on his or her current shopping visit]); and 
maintaining the friction shopping eligibility status for the shopper if the indicator of the confidence level is above a predetermined threshold ([0074, For example, a customer's purchasing history may show one or more of the following: (i) that customer is price sensitive when shopping for snacks like chips and pretzels, however will not compromise when shopping for soap; (ii) that the customer rarely purchases junk food during the summer, but often does in the winter; (iii) that the customer purchases large amounts of ice cream, more than most customers, but only of one particular brand; (iv) that the customer is very price sensitive when it comes to purchases of eggs—he or she always purchases the brand on sale; (v) that the customer is brand loyal when it comes to toilet paper but not other paper products (e.g., he or she frequently purchases multiple brands of facial tissue and paper towels, however will only make purchases of one specific toilet paper brand; ….(x) that the customer always uses coupons for 5 particular brands; (xi) that the customer normally purchases clothing throughout the year, however he/she has not made a clothing purchase in the last 6 months, 0224, In another example, if the PDRO System recognizes that a customer spends less than 40 minutes at all retail establishments in over 90% of visits, then the PDRO System may predict that that a customer will not spend more than 40 minutes on a current shopping visit to a retail establishment, 0225,   In one embodiment, numerical scores may be applied to a customer's behavior, or the behavior of a customer's cohort. In such an embodiment, thresholds can be set by the PDRO System—if a customer's or customer cohort's scores exceed these thresholds, then a prediction may be set]).

As per claim 200, Walker further discloses, wherein the shopper is associated with a plurality of different electronic shopping lists ([0221, For example, a PDRO System app on a customer device may be used by the customer to track the products they place in their cart. These may be checked off of a list, or a camera of the customer device may be used to detect selected product identifiers, 0222, (i) referencing the customer's shopping list on a customer account or device (e.g., a customer may identify products he or she intends to buy in advance using a software application on a customer's device, and then “check” them off as they shop)]), and 
wherein the method further comprises: 
analyzing the image data to select the electronic shopping list from the plurality of different electronic shopping lists, the electronic shopping list corresponds to the detected product selection event (Fig. 3A, 4B, 5A, 5B, Abstract, The System may analyze the image to identify at least one product and, using customer profile information, modify the image using Augmented Reality technology to superimpose at least one image graphic onto the image, the image graphic defining a digital retail offer for that product.  At the end of the customer's shopping visit, the system may reconcile the digital retail offers output to the customer during the visit against the products in the customer's transaction and provide to the customer any benefits defined by offers corresponding to such products, 0176, ( iii ) “ Your List ” digital retail offers — in one embodiment ( e.g. , if the customer allows the PDRO system to access his / her shopping list , or the PDRO app offers functionality for the customer to create a shopping list ), 0222, ( i)  referencing the customer's shopping list on a customer account or device (e.g.,  a customer may identify products he or she intends to buy in advance using a software application on a customer's device , and then “ check ” them off as they shop]).              


As per claim 201, Walker further discloses, wherein the selection of the electronic shopping list is based on a receptacle corresponding to the detected product selection event ([0176] (iii) “Your List” digital retail offers—in one embodiment (e.g., if the customer allows the PDRO system to access his/her shopping list, or the PDRO app offers functionality for the customer to create a shopping list), supplemental information may comprise information or digital retail offers for items that are direct matches or directly competitive to the items on the shopping list, 0176, supplemental information may comprise information or digital retail offers for items that are direct matches or directly competitive to the items on the shopping list, 0167, FIG . 3A illustrates a GUI 300A which includes an example offer graphic 302A. The offer graphic 302A comprises one type of supplemental information, which is suggestions for additional products that the customer should consider purchasing along with one of the products in the image 304A that was captured by the customer device. Such suggestions may be based on purchase history of the customer to whom the supplemental information is being output or other customers], 0221, For example, a PDRO System application on a customer's cell phone may give the customer access to a map of the store. The customer's progress through the store may be reflected on the map, as tracked through a connection with wireless devices inside the retail establishment.  For example, a PDRO System app on a customer device may be used by the customer to track the products they place in their cart. These may be checked off of a list, or a camera of the customer device may be used to detect selected product identifiers]).

As per claim 202, Walker further discloses, wherein the different electronic shopping lists corresponds to different customers ([0176, (iii) “Your List” digital retail offers—in one embodiment (e.g., if the customer allows the PDRO system to access his/her shopping list, or the PDRO app offers functionality for the customer to create a shopping list), supplemental information may comprise information or digital retail offers for items that are direct matches or directly competitive to the items on the shopping list, 0222, (i) referencing the customer's shopping list on a customer account or device (e.g., a customer may identify products he or she intends to buy in advance using a software application on a customer's device, and then “check” them off as they shop)]).

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Li et al. (US 2014/0207615, teaches assisting a user with locating an item of interest and providing directions to the item within a retail store, based upon a monitored location of the user).              
Pettyjohn et al. (US 2015/0170256, Aisle 411, Inc, Generating augmented reality area),
Walker et al. (US 2007/0150354, teaches differentiating between brand-loyal or brand-sensitive customers and brand-indifferent customers, and allows manufacturers to price-discriminate between these two types of customers).
Calman et al. (US 2012/0232977, teaches providing a user with augmented guidance to capture images of products placed on a store shelfing unit), 
Anderson (WO 2013095383 A1, User-to-User Communication Enhancement with Augmented Reality),
Linaker et al. (US 2009/0060349, teaches making adjustment of planogram within s store by analyzing of images obtained by one or more image capture devices deployed within inventory environments. The object recognition analysis provides object recognition data based on stored product images).
Ross et al. (US 2021/0349471, teaches mapping of a robot to enhance performance). 
 Borhan et al. (WO 2013/103912, Performing augmented retail shopping).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681